ORDER
PER CURIAM.
Deandre Higgins appeals the denial of his Rule 29.15 postconviction motion following a hearing. He sought to vacate his convictions of trafficking drugs in the second degree, section 195.223, RSMo 2000, and two counts of delivery of a controlled substance, section 195.211, RSMo 2000, and sentences to twenty years imprisonment for the trafficking charge and to ten years for each count of delivery of a controlled substance. He claims that the motion court erred in denying his Rule 29.15 motion because his trial counsel (1) failed to file a pre-trial motion in limine seeking the trial court’s ruling that the prosecutor would not be permitted to cross-examine him about the meaning and history of the tattoos on his body and (2) failed to object to the prosecuting attorney’s comment in closing argument that he had “been addicted to cocaine” where no evidence to support the statement had been presented at trial. The judgment of the motion court is affirmed. Rule 84.16(b).